                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                            CASE NO. 4:20-CR-00077-M



UNITED STATES OF AMERICA,
                Plaintiff,


                                                                     ORDER
                         V.



KAM ORI DONT AE KEYS,
                 Defendant.



       Upon motion of the Defendant and for good cause shown, it is hereby ORDERED that

Defendant's proposed sealed filing made on May 11 , 202 1, at Docket Entry 39 be sealed until

further order of the court. It is further ORDERED that the Clerk of Court provide a copy of the

sealed filing to counsel for the Government and Defendant.

       SO ORDERED this the / ~day of May, 2021.



                                           2J L M=f-W... ~
                                            RICHARD E. MYERS II
                                            CHIEF UNITED STATES DISTRICT JUDGE
